DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed on June 23, 2022 has been entered.
The amendment of claims 1-17 and addition of claim 18 have been acknowledged.
In view of the amendment, the 35 U.S.C. 112(b) rejections and claim interpretation under 35 U.S.C. 112(f) have been withdrawn.

Response to Arguments
Applicant’s arguments filed on June 23, 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. The rejections have been withdrawn. 

Applicant's arguments filed on June 23, 2022, with respect to the 35 U.S.C. 101 rejections, have been fully considered but they are not persuasive.
Applicant’s Representative submits that the claims should be found patent eligible as representing a technological solution to a technical problem. Applicant’s Representative further submits that the claims are also eligible under 35 U.S.C. 101 at least for including an inventive concept.
The examiner respectfully disagrees. The claims do not recite any technological solution to a technological problem since all of the processes described in the claims can be performed in a human mind. Nothing about the concept of monitoring customers in a store, counting the number of items picked up, and/or setting the number to zero are considered technological. The claim amendments filed on June 23, 2022 merely adds a generic processor and memory to perform the mental process. Generic computer components do not add any significance or practical application to the abstract idea.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes. This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
More specifically, the independent claims (claims 1, 5, 9, and 13) recite detecting a customer taking up a product from a display area using an image, generating customer ID and the number of times that the customer takes up the product, determining whether the customer paid for the product, and setting the acquisition count to 0 when the customer makes a payment.
All of the steps recited in the independent claims can be performed mentally. A person can use his/her eyes to look at the environment, surveillance camera, video feed, etc. of a customer in a display area and determine whether the customer picks up an item. A person can also count the number of times a customer picks up a product using their brain or pen/pencil and paper to track the number. A person can also track whether the customer made a payment by checking the register and set the pick-up counter to 0 if the customer paid, e.g., by writing down or crossing out the count.
The dependent claims do not add any additional elements that are significantly more. All of the dependent claims recite mental activity that can be performed by a person. See below for more details.
Regarding claims 2, 6, 10, and 14, the claims recite that the customer ID indicates the number of store visits and generating a warning in a case the number of visits in which the acquisition count is greater than 0 is a first predetermined value or more. A person can check whether the same customer has visited the store a certain number of times and determine whether the customer picked up an item more than 0 times for a certain number of visits. This can be performed mentally by using his/her brain, eyes, and/or using pen/pencil and paper (e.g., writing down the acquisition number and the store visit number). None of the steps recited in these claims add any practical application or significance to the abstract idea of human mental activity.
Regarding claims 3, 7, 11, 15, and 18 the claims recite generating a second warning when a difference between a number of times of store visit in which the acquisition count is greater than 0/is 0 is a second predetermined value or more. Similar to claims 2, 6, 10, and 14, the claims recite only an abstract idea of mental activity without any practical application or significance. A person can perform the steps using brain, eyes, and/or pen/pencil and paper.
Regarding claims 4, 8, 12, and 16, the claims recite generating a third warning in a case where a total value of the acquisition count in the plurality of store-visit of the customer is a third predetermined value or more. Similar to claims 2-3, 6-7, 10-11, and 14-15, a person can perform these steps mentally, e.g., by adding all of the numbers that have been tracked using his/her brain, pen/pencil and paper, and/or a calculator.
Claim 17 and newly amended claims recite using a memory, processor, and non-transitory computer readable medium for performing the abstract idea recited in the claims. The recited additional element, e.g., memory, processor, CRM, is a generic computer component and do not add any significance or practical application to the abstract idea. 
Concepts performed in the human mind have been identified in the 2019 PEG as an exemplar in the “Mental Process” grouping of abstract ideas. For the reasons above, the claims do not amount to significantly more than an abstract idea. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept and therefore, the claims are not patent-eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667